Title: To Benjamin Franklin from William Dorsett, 2 April 1780
From: Dorsett, William
To: Franklin, Benjamin


Sir
April 2th 1780
This Comes to Let You know that I am one of Maryland Who Saild from Alexadria and had the misfortune to Be taken the Day after we Left the Capes of Virginnea they Being Scarse of Provisions Sent all the men a Shore On perroal Except me only they Carried into Newyork the Prize Master Being a friend to a Maricah Gave me Liberty to Make my Escape if I Could I found that it was Impossible to Get to Maryland I was Resolv’d to keep Clare of the Prison Ship so I met with Capt Alexandria Kenniday who Toald me that he was of Virginnea and that he Intended the first Oppotunity to Go into Virginnea after he made another Voige to london to which I Thought it would be the Best Chanse I Should meet with So I Embraseed that Opportunity and Saild for London and was taken and Carried into fackum [Fécamp] and then I was in Some Hopes of Geting to amaricae so much the Soonner as I had fell into the hands of them that are Uniteed with amaricae but I find it to the Contrary I will not go into England unless I am foursd against my will I think it a very unjust thing to be Treated in the manner that I am; to be a prisner among friends as I Exspected them; I Sent a Line to the Commeserys and He Sent word Back that he Could Not Let me have my Liberty without your Consent I Shall Take it as a Particular favour If you will Send a Line or too that I may Get my Liberty to go to amaricae and in So Doing You will Grately Oblige Your humble Sert
William Dorsett 
Addressed: A / Monsieur / Monsieur Franklin Plenipotentiaire / Des Etats unis de Lamerique / A Passy proche / Paris
Notation: Dorset Wm. April 2. 1780.
